Case 1:18-cr-00587-RM Document 51 Filed 09/09/20 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 18-cr-00587-RM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. THEODORE MICHAEL BENNETT,

      Defendant.


       SECOND MOTION FOR PRETRIAL MENTAL HEALTH EXAMINATION
          FOR DETERMINATION OF THE EXISTENCE OF INSANITY AT
                      THE TIME OF THE OFFENSE


      The United States of America, by and through the United States Attorney for the

District of Colorado, respectfully moves this Honorable Court, pursuant to Title 18,

United States Code, Section and 4242(a), and Federal Rules of Criminal Procedure

12.2(c), for a pretrial mental health examination of the defendant to determine whether

he was insane at the time of the offense alleged in the indictment pending against the

defendant. As grounds for this motion, the Government states:

      1.    The Defendant filed a Notice of Insanity Defense pursuant to Federal Rules

            of Criminal Procedure 12.2(a), thereby placing the United States on notice

            that the defendant may rely on the defense of insanity at the time of the

            alleged offenses and may introduce expert testimony relating to a mental

            disease or defect or some other mental condition of the defendant bearing

            upon the issue of the defendant’s guilt. [Doc. 28].

      2.    The government filed its Motion for Pretrial Mental Health Examination for
Case 1:18-cr-00587-RM Document 51 Filed 09/09/20 USDC Colorado Page 2 of 4




            Determination of the Existence of Insanity at the Time of the Offense and to

            Determine Whether Defendant is Competent to Stand Trial on May 14, 2019

            [Doc. 29]. After hearing, on May 29, 2019, the Court granted the

            Government’s Motion and ordered both a competency evaluation and

            mental health examination. [Doc. 34]

      3.    In a report dated July 23, 2020, Dr. Armstrong found Mr. Bennett to be

            competent to stand trial. The government concurs with that finding and

            renews its request to the Court to order the examination to determine the

            existence of insanity at the time of the offense.

      4.    Defendant has filed a status report seeking to have the defendant examined

            by a doctor of his own choosing while residing at the Federal Medical

            Center in Fort Worth, Texas, to determine his competency [Doc. 50]. The

            government does not object to that request. The government by filing this

            motion seeks to preserve its rights to have further examination of the

            Defendant at the appropriate time.

      5.    The United States, pursuant to Title 18, United States Code, Section

            4242(a), is entitled to a court-ordered mental health examination of the

            defendant in order to determine whether or not he was insane at the time of

            the alleged offenses.

      WHEREFORE, once Defendant’s competency has been determined by the

Court, the Government respectfully requests that Mr. Bennett be ordered to undergo a

mental health examination pre-trial in order to determine the existence of insanity at the

time of the alleged offenses.
                                             2
Case 1:18-cr-00587-RM Document 51 Filed 09/09/20 USDC Colorado Page 3 of 4




     Dated this 9th day of September 2020.

                                             JASON R. DUNN
                                             United States Attorney


                               By:           s/Valeria Spencer
                                             VALERIA SPENCER
                                             Assistant United States Attorney
                                             1801 California Street, Suite 1600
                                             Denver, Colorado 80202
                                             Telephone: 303-454-0100
                                             Facsimile: 303-454-0401
                                             E-mail: valeria.spencer@usdoj.gov

                                             Attorney for the Government




                                        3
Case 1:18-cr-00587-RM Document 51 Filed 09/09/20 USDC Colorado Page 4 of 4




                              CERTIFICATE OF SERVICE

        I hereby certify that on this date, September 9, 2020, I electronically filed the
foregoing SECOND MOTION FOR PRETRIAL MENTAL HEALTH EXAMINATION
FOR DETERMINATION OF THE EXISTENCE OF INSANITY AT THE TIME OF THE
OFFENSE with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to counsel of record.



                                          s/Valeria Spencer
                                          VALERIA SPENCER
                                          Assistant U.S. Attorney
                                          United States Attorney’s Office
                                          1801 California Street, Suite 1600
                                          Denver, CO 80202
                                          Phone: (303) 454-0100
                                          Email: valeria.spencer@usdoj.gov
